      Case 4:13-cv-00151-RCC Document 150 Filed 05/27/21 Page 1 of 6


 1   JEAN E. WILLIAMS,
     Acting Assistant Attorney General
 2
     SETH M. BARSKY, Chief
 3   S. JAY GOVINDAN, Assistant Chief
     RICKEY D. TURNER, Senior Attorney
 4   U.S. Department of Justice
 5   Environment and Natural Resources Division
     Wildlife and Marine Resources Section
 6   999 18th Street
     South Terrace, Suite 370
 7
     Denver, Colorado 80202
 8   (303) 844-1373
     rickey.turner@usdoj.gov
 9

10   Attorneys for Defendants

11                         UNITED STATES DISTRICT COURT
12                          FOR THE DISTRICT OF ARIZONA

13

14   WILDEARTH GUARDIANS,                    CASE NO. 4:13-cv-151-RCC

15           Plaintiff,
                                             STIPULATED FEE SETTLEMENT
16
                    v.
17
     UNITED STATES FISH AND
18   WILDLIFE SERVICE and UNITED
19   STATES FOREST SERVICE,

20         Defendants.

21

22

23

24

25

26

27

28
      Case 4:13-cv-00151-RCC Document 150 Filed 05/27/21 Page 2 of 6


 1          WHEREAS, in this case, Plaintiff brought various claims under the Endangered
 2   Species Act (“ESA”), 16 U.S.C. § 1533 et seq., challenging Defendants’ conservation
 3   strategy concerning the Mexican spotted owl (“owl”) in the 11 National Forests
 4   comprising Forest Service Southwestern Region (Region 3). More specifically, Plaintiff
 5   alleged that the decisions made in FWS’s programmatic 2012 Biological Opinions
 6   (“BiOps”) for the 11 National Forests were arbitrary and capricious and that the Forest
 7   Service was not complying with either its substantive or its procedural duties under the
 8   ESA. ECF No. 10.
 9          WHEREAS, Defendants disputed those claims and the Parties briefed summary
10   judgment. ECF Nos. 50-62.
11          WHEREAS, on September 12, 2019, the Court granted in part and denied in part
12   Plaintiff’s motion for summary judgment. ECF No. 89. The Court held that FWS failed to
13   adequately assess the owl’s recovery in its programmatic jeopardy analyses and that the
14   2012 programmatic “BiOps simply do not provide a route to recovery or way to
15   accurately assess it. The no-jeopardy determination is unsupported, arbitrary, and
16   capricious because the finding failed to account for recovery” of the owl. ECF No. 89 at
17   24. The Court also found that the USFS violated its substantive obligations under the
18   Section 7 (a)(2) ESA by relying on those BiOps. Id. at 36-37. The Court then granted an
19   injunction on all Forest Service timber management actions on the six National Forests
20   that operated under the 2012 programmatic BiOps – i.e., the Lincoln, Santa Fe, Cibola,
21   Carson, Tonto, and Gila National Forests – and ordered Defendants to reinitiate Section 7
22   formal consultation under the ESA. ECF No. 89 at 38; ECF No. 98.
23          WHEREAS, after a series of post-judgment motions and briefing, the parties
24   reached an out-of-court settlement to resolve the merits of the case. ECF No. 144.
25          WHEREAS, the Court approved that out-of-court settlement and dismissed the
26   case but kept jurisdiction to resolve any potential disputes with respect to Plaintiff’s
27   attorneys’ fees and costs. ECF No. 145.
28          WHEREAS, the parties have reached an agreement that obviates the need for any
                                                    1                     CASE NO. 4:13-cv-151-RCC
      Case 4:13-cv-00151-RCC Document 150 Filed 05/27/21 Page 3 of 6


 1   litigation regarding Plaintiffs’ claim for attorneys’ fees and costs under the ESA, 16
 2   U.S.C. §1540(g).
 3         NOW, THEREFORE, IN THE INTERESTS OF THE PUBLIC, THE PARTIES,
 4   AND JUDICIAL ECONOMY, IT IS STIPULATED BY AND BETWEEN THE
 5   PARTIES AS FOLLOWS:
 6     1. Defendants shall pay Plaintiff a total of $350,000.00 for attorneys’ fees, costs, and
 7         other litigation expenses for this lawsuit.
 8     2. Defendant shall make the payment required by Paragraph 1 and the agreed order
 9         below by electronic funds transfer.
10     3. Plaintiff agrees to furnish Defendants with the account information necessary to
11         effectuate the payment required by Paragraph 1 of this stipulation. Defendants
12         agree to submit all necessary paperwork for the processing of the attorneys’ fees
13         award to the Department of the Treasury’s Judgment Fund Office within 10
14         business days of the Court’s approval of this Agreement or the receipt of the
15         information described in this Paragraph, whichever is later.
16     4. Plaintiff agrees to accept Defendants’ payment of $350,000.00 in full satisfaction
17         of any and all claims for attorneys’ fees and costs of litigation incurred in this
18         matter to date. Plaintiff agrees that receipt of this payment from Defendants’ shall
19         operate as a release of Plaintiff’s claims for attorney’s fees and costs in this matter
20         to date.
21     5. Plaintiff reserves the right to seek additional fees and costs incurred subsequent to
22         this Stipulation arising in any future litigation or continuation of the present action.
23         Defendants reserve the right to contest fees claimed by Plaintiff or Plaintiff’s
24         counsel, including hourly rates and the number of hours billed, in any future
25         litigation or continuation of the present action. Further, this Agreement as to
26         attorneys’ fees and costs has no precedential value and shall not be used as
27         evidence in any other attorneys’ fees litigation.
28     6. Nothing in this Agreement shall be interpreted as, or shall constitute, a requirement
                                                    2                     CASE NO. 4:13-cv-151-RCC
      Case 4:13-cv-00151-RCC Document 150 Filed 05/27/21 Page 4 of 6


 1          that Defendants is obligated to pay any funds exceeding those available, or take
 2          any action in contravention of the Anti-Deficiency Act, 31 U.S.C. § 1341, or any
 3          other appropriations law.
 4      7. This Agreement shall be binding on the parties and their successors, agents,
 5          designees, employees, and all those acting by and through their authority. The
 6          parties agree that this Stipulation was negotiated in good faith and that this
 7          Stipulation constitutes a resolution of claims that were denied and disputed by the
 8          parties. By entering into this Stipulation, the parties do not waive any claim or
 9          defense.
10      8. The undersigned representatives of each party certify that they are fully authorized
11          by the parties they represent to agree to the terms and conditions of this Stipulation
12          and do hereby agree to the terms herein.
13      9. The parties hereby jointly and respectfully request that the Court review and
14          approve the terms of this stipulation, and retain jurisdiction to enforce its terms.
15          See Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375 (1994).
16   It is so stipulated.
17

18   Dated: May 27, 2021                                 Respectfully Submitted,
19                                                       /s/ Steven Sugarman
20                                                       STEVEN SUGARMAN
                                                         Steven Sugarman
21                                                       347 County Road 55A
                                                         Cerrillos, New Mexico 87010
22
                                                         (505) 672-5082
23                                                       stevensugarman@hotmail.com

24                                                       Attorney for Plaintiff
25
                                                         JEAN E. WILLIAMS,
26                                                       Acting Assistant Attorney General
                                                         SETH M. BARSKY, Section Chief
27
                                                         S. JAY GOVINDAN,
28                                                       Assistant Section Chief
                                                     3                     CASE NO. 4:13-cv-151-RCC
     Case 4:13-cv-00151-RCC Document 150 Filed 05/27/21 Page 5 of 6


 1
                                              /s/ Rickey D. Turner, Jr.
 2
                                              RICKEY D. TURNER, JR.
 3                                            Senior Attorney
                                              U.S. Department of Justice
 4                                            Env’t & Natural Resources Division
 5                                            Wildlife & Marine Resources Section
                                              999 18th Street
 6                                            South Terrace, Suite 370
                                              Denver, CO 80202
 7
                                              Telephone: (303) 844-1373
 8
                                              Attorneys for Defendants
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                          4                   CASE NO. 4:13-cv-151-RCC
      Case 4:13-cv-00151-RCC Document 150 Filed 05/27/21 Page 6 of 6


 1                          UNITED STATES DISTRICT COURT
 2                           FOR THE DISTRICT OF ARIZONA

 3

 4   WILDEARTH GUARDIANS,                         CASE NO. 4:13-cv-151-RCC
 5           Plaintiff,
 6
                    v.                            CERTIFICATE OF SERVICE
 7
     UNITED STATES FISH AND
 8
     WILDLIFE SERVICE and UNITED
 9   STATES FOREST SERVICE,

10         Defendants.
11

12
           I hereby certify that I electronically filed the foregoing with the Clerk of the Court
13
     using the CM/ECF system, which will send notification of such to the attorneys of record.
14

15

16

17
                                                      /s/ Rickey D. Turner, Jr.
18                                                    RICKEY D. TURNER, JR.
19

20
21

22

23

24

25

26

27

28
     CoS                                                                CASE NO. 4:13-cv-151-RCC
